Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 08 June 2021, has been entered and the Remarks therein, filed 01 September 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Park et al. as evidenced by Arora in view of Soma et al., Driskell et al., Hantash et al., and McElwee et al.; necessitated by Applicants’ amendment received 01 September 2021, specifically, new claims 18 and 19. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section. Therefore, this action is a Final Office action, not necessitated by Applicants' amendment, received 01 September 2021 (see MPEP 2144.03(D)).
 
Status of Claims
Claims 8, 10-15, 18 and 19 are pending.
	Claims 8, 10-15, 18 and 19 are rejected.
	Claims 10, 11, 13, 18 and 19 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 14/897,312, 12/10/2015, which is a 371 of PCT/JP2014/065599, 06/12/2014, and claims foreign priority to JP 2013-123263, 06/12/2013, and names the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 15/643,869 and 14/897,312 appear to be the same; i.e., instant application 15/643,869 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the instant application appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application (MPEP 201.06). In addition, the prior application went abandoned on the same day or after the filing date of the instant application. Applicant designates the instant application a “DIV" of 14/897,312; the claims do result from a Restriction/Election requirement made in parent application 14/897,312. Accordingly, this application constitutes a divisional.
Applicant has complied with all of the conditions for receiving the benefit of the earliest filing date under 35 U.S.C. §120 or §365(c).
It is noted that the Certified Copy of the Foreign Priority Document was filed on 22 March 2018, and was also received with parent Application No. 14/897,312.

Claim Objections
s 10, 11, 18 and 19 are objected to because of the following informalities:
Claim 10 recites: “The method of claim 18, wherein the amount of PDGF in the serum-free culture medium is…”, which, for the purpose of claim language consistency, should read: “The method of claim 18, wherein the amount of PDGF-BB in the serum free culture medium is…” In addition, the term ‘serum-free’ should appear unhyphenated as written in claim 18 or all citations of the term in the claimed subject matter should be written hyphenated.
Claim 11 recites: “The method of claim 18, wherein the Wnt signal activating agent is present in the serum-free culture medium”, which, for the purpose of claim language consistency, should read: “The method of claim 18, wherein the Wnt signal activating agent is present in the serum free culture medium.” That is, the term ‘serum free’ is unhyphenated in parent claim 18. Alternatively, all citations of the term in the claimed subject matter should be written as hyphenated.
Claim 18 recites: “A method of growing DS cells, comprising obtaining isolated DS cells;…”
As the first recitation of the abbreviation in an independent claim, the claim should read: “A method of growing dermal sheath (DS) cells, comprising obtaining isolated DS cells;…” (For example, see dependent claim 8.) Other language will be considered (e.g., “…DS (dermal sheath) cells…”), although the former is preferred.
Claim 19 recites: “The method of claim 18, wherein the amount of PDGF in the serum-free culture medium…”, which for the purpose of claim language consistency, should read: “The method of claim 18, wherein the amount of PDGF-BB in the serum-free culture medium…”


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 10-15, 18 and 19 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 8, 10-15, 18 and 19 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 18 recites: “…preparing a serum free culture medium consisting of a basal medium, the DS cells, PDGF-BB and optionally, a Wnt signal activating agent; and…”
However, the claim is written to recite a closed group of serum-free culture medium ingredients; i.e., a basal medium, DS cells, and PDGF-BB. The recitation of ‘optional’ ingredients obviates the closed claim language describing the serum-free culture medium. The term ‘optionally’ is interpreted as an In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931) (MPEP 2111.03 (II)).
Therefore, it is not clear what ingredients are meant to be contained within the serum-free culture medium.
For the purpose of compact prosecution, the claim will be interpreted to mean that the Wnt signal activating agent is optional.
Prior art will be applied according to this interpretation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11-13 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

18, wherein the Wnt signal activating agent is present in the serum-free culture medium.”
Claim 18 recites: “…preparing a serum free culture medium consisting of a basal medium, the DS cells, PDGF-BB and optionally, a Wnt signal activating agent;…”
However, as noted in the 35 USC 112(b) rejection above, claim 18 describes the claimed serum-free culture medium as consisting of a basal medium, the DS cells, and PDGF-BB; and describes the Wnt signal activating agent as optional. The closed (‘consisting of’) language describing the serum-free culture medium may not contain any other ingredients, unless they are cited within the closed claim language framework.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
In addition, the term ‘optionally’ in claim 18 does not render the claim language indefinite; however, the limitations cited in view of this term can be excluded in the determination of the applicability of prior art (see MPEP 2111.04 and MPEP 2103(C)). These claims are 11, 12 and 13.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 7, 8, 10, 11, 14 and 15 under 35 U.S.C. §103 as being unpatentable over Park et al. in view of McElwee et al., Soma et al. (WO 2012), Driskell et al., and Hantash et al., in the Non-Final Office Action mailed 08 June 2021, is withdrawn in view of Applicants' amendment received 01 September 2021.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 8, 10-15, 18 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Park et al. (U.S. Patent No. 7,635,589 B2; Date of Patent: Dec. 22, 2009) as evidenced by Arora ((2013) Mater. Meth. 3(175): 1-19) in view of Soma et al. (International Patent Application Publication No. WO 2012/036211 A1; Date of Pub.: 22 March 2012; see English machine translation (EngMT) as NPL for page/para. numbers), Driskell et al. ((2011) J. Cell Sci. 124: 1179-1182), Hantash et al. (U.S. Patent Application Publication No. 2007/0212335 A1), and McElwee et al. ((2003) J. Invest. Dermatol. 121: 1267-1275).
[All references except Arora cited in the Non-Final Office Action mailed 08 June 2021.]

Park et al. as evidenced by Arora addresses some of the limitations of claim 18, and the limitations of claim 15.
Regarding claim 18, Park et al. shows a method for the preparation of dermal papilla tissue which comprises isolating dermal papilla and lower dermal sheath cells from the hair follicle, and culturing the isolated cells in a primary and secondary culture medium, the secondary culture medium being free of serum and supplemented with a growth factor (column 2, lines 52-67 and Figs. 1 and 3 [A method of growing dermal sheath (DS) cells, comprising obtaining isolated DS cells, preparing a serum-free culture medium]).

 The secondary culture medium further comprises a growth factor, which can include platelet-derived growth factor (PDGF) (column 5, lines 31-39  [PDGF]).
Regarding claim 15, Figure 2 shows the procedure for isolating the fully matured hair follicle at a growth period from mammal’s skin (column 3, lines 11-12 and Fig. 2).

Park et al. shows in Preparation Example 1 that antibiotics (i.e., penicillin, streptomycin, and amphotericin B) were added to the Williams’ medium E, which is the basal medium that was used to prepare the serum-free medium as the secondary culture medium (column 7, lines 25-36 and column 8, lines 14-20).

Arora provides motivation for removing the antibiotics from the secondary cell culture medium, shown by Park et al., by way of addressing the limitations of claim 18, in which the serum-free culture medium consists of a basal medium, the DS cells, and PDGF-BB.
Arora teaches that cell culture is one of the major techniques in the life sciences. It is the general term used for the removal of cells, tissues or organs from an animal or a plant and their subsequent placement into an artificial environment conducive to their 
That is, because Arora teaches that the antibiotics are not required for (and, therefore, do not affect) the growth of animal cells in culture, it would be obvious to one of ordinary skill in the art of mammalian cell culture to omit said antibiotics from the culture medium, thereby resulting in the serum-free secondary culture of medium, shown by Park et al., to consist of a basal medium, the DS cells, and the growth factor HGF.

Park et al. as evidenced by Arora does not show: 1) the serum free culture medium consists of the growth factor PDGF-BB [Claim 18]; 2) the DS cells are derived from the dermal sheath cup (DSC) region [Claim 8]; 3) the amount of PDGF is about 0.01ng/mL to 10µg/mL or from 1 to 10ng/ml [Claims 10 and 19]; and 4) the DS cells are cultured in a manner to form a sphere [Claim 14].

	Soma et al. (WO 2012) addresses the limitations of claims 10 and 19, and provides motivation for substituting the HGF (and PDGF), shown by Park et al., with PDGF-BB, as the type of growth factor added to the culture medium for propagating either dermal sheath (DS) or dermal papilla (DP) cells, as also shown by Park et al. That is, Soma et al. shows that PDGF-BB can enhance the propagation of mesenchymal stem cells, both DP and DSC cells being (mesenchymal) stem cells, by way of addressing the limitations of claim 18.

That is, the PDGF-BB promotes the accumulation of MSCs in the vascular site (pg. 10, last para. [nexus to Park et al.] [PDGF culture additive)
Regarding claims 10 and 19, PDGF-AA, PDGF-AB or PDGF-BB was added to a serum-free MSC medium at a concentration of 5 to 30ng/ml (pg. 7, last para. thru pg. 8, lines 1-2 [nexus to Park et al.] [serum-free medium]).

Soma et al. (WO 2012) does not show that dermal papilla cells are mesenchymal stem cells.
	
	Driskell et al. addresses the limitations of claim 14, and provides motivation for substituting the HGF and PDGF, shown by Park et al., with PDGF-BB, as shown by Soma et al. (WO 2012), in a medium for culturing dermal papilla cells, because dermal papilla cells are considered to be (mesenchymal) stem cells, by way of addressing the limitations of claim 18.
	Regarding claim 18, Driskell et al. teaches that mammalian skin is a highly tractable tissue in which to explore epithelial-mesenchymal interactions during development. Dermal papilla (DP) is one population of mesenchymal cells in the skin. DP not only regulates hair follicle development and growth, but is a reservoir of multipotent stem cells. The described review considers the different cell lineages along 
That is, DP cells are stem cells with multi-lineage differentiation potential (pg. 1181, column 1, para. 1 [nexus to Soma et al. (WO 2012)] [mesenchymal stem cells]).
	Regarding claim 14, SOX-2 positive DP cells are the origin of skin-derived progenitor cells (SKPs). SKPs are cells that can be cultured to form nestin-positive spheres with the capacity to differentiate into a variety of cell types (pg. 1181, column 1, para. 2).

	It is noted that the instant specification recites: “Dermal sheath (DS) cells are a mesenchymal cell type present in the dermal sheath. DS cells are classified as mesenchymal cells, similar to hair papilla (dermal papilla or DP) cells. The DS cells, and especially cells derived from the DSC region, are the source of DP cells (originally-filed specification, pg. 7, para. [0015]).
	That is, dermal sheath cup (DSC) cells are mesenchymal stem (or stem-like) cells.

Hantash et al. provides further motivation for substituting the HGF and PDGF, shown by Park et al., with PDGF-BB, as taught by Soma et al. (WO 2012), to a serum-free medium for the cultivation of either dermal papilla or dermal sheath cells, as also shown by Park et al., by way of addressing the limitations of claim 18.
Hantash et al. shows compositions and methods of restoring hair to skin that has suffered hair loss. Stem cells and at least one hair follicle differentiation factor are 
Regarding claim 18, adult progenitor cells, derived from peripheral blood, can differentiate into hair cells in response to platelet derived growth factor (PDGF-BB) treatment (pg. 3, para. [0035]).

McElwee et al. addresses the limitations of claim 8. 
Regarding claim 8, McElwee et al. shows murine studies in which cells derived from the dermal papilla (DP) and dermal sheath cup (DSC) were compared with regard to their ability to induce follicle development in vivo (pg. 1267, Abstract and pg. 1268, column 1, lines 13-19). 
Table I presents data which show that mouse DP- and DSC- derived cells induced hair follicles to grow within implanted Scid mouse ears and footpads (pg. 1271, column 1, lines 1-3 and pg. 1269, Table I). The described studies demonstrate that cells capable of generating the dermal component of hair follicles reside in all regions of the hair follicle dermal sheath. Results show that: 1) cultured DP and DSC are equally capable of hair follicle induction after transplantation and so may be regarded as functionally 
	That is, dermal papilla (DP) and dermal sheath cup (DSC) cells have the same genetic potential and the same biophysical or biochemical properties with regard to inducing hair follicle development.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of growing dermal sheath (DS) cells, comprising culturing cells in a serum free medium consisting of PDGF-BB, by substituting the HGF, shown by Park et al. as evidenced by Arora, with PDGF, with a reasonable expectation of success, because Park et al. teaches that the secondary serum-free culture medium may contain PDGF (column 5, lines 31-39) (MPEP 2143 (I)(A,B(3),G)).
It would have been further obvious to have substituted the PDGF, shown by Park et al., with PDGF-BB (specifically, in an amount of 0.01ng/mL to 10µg/mL)  [Claims 10 and 18], as shown by Soma et al. (WO 2012), with a reasonable expectation of success, because GHSoma et al. (WO 2012) teaches that PDGF-BB can be used to culture mesenchymal stem cells in order to promote their self-renewal (MPEP 2143 (I)(A,G)), and the DP cells, shown by Park et al., and the DSC cells, shown by McElwee et al., are mesenchymal stem or mesenchymal stem-like cells, which would, therefore, similarly benefit from the addition of PDGF-BB in their culture medium (MPEP 2143 (I)(A,B(3),D,G)). For example, Driskell et al. teaches that DP cells are mesenchymal 
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art would understand that adding a growth factor, such as PDGF-BB, in order to augment a DSC cell population would enhance the efficacy of said cell population for a therapeutic application due to the presence of a higher number of cells capable of differentiating into hair follicles.
It would have been further obvious to have cultured cells consisting of isolated dermal sheath (DS) cells derived from the dermal sheath cup (DSC) region [Claim 8], as shown by McElwee et al., with a reasonable expectation of success, because McElwee et al. shows that cultured DSC cells have the genetic capacity to differentiate into the same hair follicle structures as do cultured dermal papilla (DP) cells, which are shown by Park et al. Therefore, because DP cells and DSC cells have the same biochemical or biophysical properties, it would be obvious to one of ordinary skill in the art to cultivate either the DP cells or DS cells, as shown by Park et al., or the DSC cells, shown by McElwee et al., similarly (e.g., by adding PDGF to the culture medium) with the 
One of ordinary skill in the art would have been motivated to have made that modification, because McElwee et al. teaches that in addition to formation of new DSC cells, the cells apparently also combined with host cells to form composite papillae. It is possible that the implanted cells recruited, and promoted the differentiation of, nonfollicular resident dermal cells or recruited resident, differentiated hair follicle mesenchyme cells to the formation of new dermal papillae tissue (pg. 1274, column 1, para. 1). That is, the ability of DSC cells to self-propagate, to promote the differentiation of nonfollicular dermal cells, and to recruit differentiated hair follicle cells to the formation of new dermal papilla demonstrate that DSC cells would be a powerful therapeutic tool with regard to the clinical application of said cells to restore hair in DSC cell recipients.
It would have been further obvious to have: 1) cultured DS cells so as to form spheres [Claim 14], as shown by Driskell et al., with a reasonable expectation of success, because Driskell et al. teaches that the formation of new DP can be induced in adult skin by activating the Wnt pathway in the epidermis, and that SOX-2 positive DP cells are the origin of skin-derived progenitor cells (SKPs), which can be cultured to form nestin-positive spheres (MPEP 2143 (I)(A,G)). Again, because DP and DSC cells are both mesenchymal stem cells, it would be obvious to also culture DSC cells with a 
One of ordinary skill in the art would have been motivated to have made those modifications, because Driskell et al. teaches that nestin-positive spheres have the capacity to differentiate into a variety of cell types (i.e., have the properties of  mesenchymal stem cells). That is, for the purpose of improving the clinical efficacy of DS (or DP or DSC) cells, it would be obvious to one of ordinary skill in the art to culture said cells in any manner that would lead to their pluri- or multi- potency, thereby having the capability to vigorously promote hair follicle development.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 4-6, filed 01 September 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which new claims 18 and 19 were added, and claim 7 was canceled.

Applicant remarks (pg. 5) that Park relates to "preparing a dermal papilla tissue having hair follicle inductive potency which comprises the steps of proliferating dermal papilla and lower dermal sheath cells isolated from the hair follicle in a primary culture  and optionally, a Wnt signal activating agent" as claim 18 recites because such modification would change Park's principle of operation and/or render Park unsatisfactory for its intended purpose.
However, in response to Applicant, the primary reference of Park et al. shows a working example in which the secondary culture medium consists of a serum-free  medium, the DS cells, and the growth factor HGF (see 103 rejection above). The serum-free medium is described as having been prepared according to Example 1 (column 7, lines 25-36). Example 1 shows the use of Williams’ medium E. According to this embodiment, the Example does not recite the addition of amino acids or vitamins. Example 1 represents an embodiment of the method described by Park et al. and it is well known that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 807 (Fed. Cir. 1989) (MPEP 2123 (I)(II)).
Applicant remarks (pp. 5-6) that Park teaches that the high concentrations of amino acids and vitamins are the required element of its invention, see e.g. as follows: The secondary culture medium of the present invention differs from the conventional culture medium in that 1) it does not contain any serum; 2) it contains 2 to 5-fold higher 
However, in response to Applicant, as responded above, although Park et al. generally describes the contents of the serum-free medium, as indicated by Applicant, Example 1 is one embodiment of the method described by Park et al., and the preparation of the serum-free medium in Example 1 does not include added amino acids and vitamins. Park et al. provides motivation for substituting the HGF with PDGF, and the secondary references provide the motivation for substituting the PDGF with PDGF-BB.
In addition, Applicant describes the use of various basal media in order to conduct various experiments as working examples (e.g., Applicant’s Figure 2). For example, Applicant describes the use of HFDM-1 (+), HFDM-1 (-), StemPro MSC SFM CTS (sup+), StemPro MSC SFM CTS (sup-), and Mosaic hMSC SF (sup+) media. Applicant notes that HFDM-1 (+) medium contains 10ng/ml EGF (originally-filed specification, pg. 8, para. [0018]). It also appears as though HFDM-1 basal medium contains, minimally, amino acids and vitamins (see Dc DiagnoCine datasheet, pg. 3 (provided here)). Applicant has not explained the difference between “(sup+)” and “(sup-)”, with regard to what type of ingredient this term refers to, which appears to be included or not in the StemPro MSC SFM CTS and the Mosaic hMSC SF media. Therefore, even if it is recognized that some of the embodiments of the method described by Park et al. contain vitamins and amino acids, Applicant’s HFDM medium contains vitamins and amino acids. For the purpose of search and consideration of the 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651